NFJ Dividend, Interest & Premium Strategy FundAnnual Shareholder July 31, 2010 (unaudited)Meeting Results The Fund held its annual meeting of shareholders on July 21, 2010. Shareholders of NFJ Dividend, Interest & Premium Strategy voted to re-elect Paul Belica, Hans W. Kertess, William B. Ogden, IV, R. Peter Sullivan III, and the election of Alan Rappaport and James A Jacobson as Trustees as indicated below. Affirmative Withheld Authority Re-election of Paul Belica – Class I to serve until 2012 Re-election of Hans W. Kertess – Class I to serve until 2012 Re-election of William B. Ogden, IV – Class I to serve until 2012 Re-election of R. Peter Sullivan, III – Class II to serve until 2013 Election of Alan Rappaport – Class III to serve until 2011 Election of James A. Jacobson – Class II to serve until 2013 Mr. John C. Maney continues to serve as a Trustee of the Fund.
